Citation Nr: 0517036	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right arm injury 
(recharacterized as injury residuals to the right upper 
extremity, claimed as right elbow injury, right forearm 
laceration and right hand fracture).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to December 
1964.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Pittsburgh, Pennsylvania.  This case 
was previously before the Board in March 2004.


FINDING OF FACT

The veteran's injuries to the right upper extremity were 
acute and transitory and a continuing disability was not then 
present.  Chronic disability involving the right upper 
extremity is not of service origin or related to any incident 
of service.


CONCLUSION OF LAW

A right upper extremity disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim was received in February 1998.  The 
record reflects that the veteran and his representative were 
provided with a copy of the April 2000 rating decision, the 
April 2000 statement of the case, and supplemental statements 
of the case dated in August 2000, April 2003, and March 2005.  
By way of these documents, the veteran was informed of the 
requirements for establishing service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determinations made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

In the letters dated in February 2001, April 2004, May 2004, 
and July 2004, VA notified the veteran of his responsibility 
to submit evidence necessary to substantiate his claim for 
service connection.  By these letters, the veteran was 
notified of which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. §  3.159(b) (2004).

While Social Security Administration records were received in 
July 2004, a supplemental statement of the case was not 
issued regarding the information contained in that packet.  
However, a review of those documents reveals that the medical 
records describing the right upper extremity are duplicates 
of private and VA medical records previously considered, and 
those reports were addressed in the statement of the case and 
supplemental statements of the case noted above.

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examinations.  In this context, 
his service medical records, VA outpatient treatment records, 
identified private treatment records, and the report of VA 
examination in December 2004 have been associated with the 
claims folder.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, 18 Vet. App. 30, 33 (2004); Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (holding that 
failure to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

Laws and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Factual Background

Service medical records shows that in May 1963 the veteran 
was evaluated for a possible fracture of the right hand after 
falling from a truck.  There was no pain with range of 
motion.  There was some swelling over the third and fourth 
metacarpals and a superficial laceration over the fourth 
metacarpal joint.  There was no confirmation of a fracture by 
X-ray.  In July 1963, the veteran was treated for right 
forearm contusion sustained in a motor vehicle accident.  In 
February 1964, the veteran was treated for right elbow 
contusion.  No pertinent complaints or findings involving the 
right upper extremity were recorded on the October 1964 
examination conducted prior to the veteran's separation from 
service.  

The post service evidence of record shows that in September 
1989, the veteran sustained injuries, including an injury to 
the right wrist, in a motor vehicle accident.  Also of record 
are May 1993 X-ray films of the right shoulder and elbow, 
taken at Cental Hospital, which were normal.  A June 1993 
medical statement from a private physician noted the 
veteran's reported history of inservice injuries to his right 
arm and concluded that his current symptoms, involving 
epicondylitis of the right elbow, appeared to stem from the 
previous injuries.

VA outpatient treatment records dated from 1997 to 2001 
include X-rays of the veteran's right forearm, elbow, hand, 
and wrist taken in May 2000.  The findings revealed a healed 
radial head fracture, a small chip fracture of the elbow and 
an old fracture remote previous trauma to the base of the 
right fifth metacarpal.  

Of particular interest is a May 2001 medical opinion from a 
second private physician who, after considering the veteran's 
reported inservice injuries and X-ray findings, concluded 
that it was as likely as not that the inservice injuries 
caused the old fracture and current right arm pain that the 
veteran was experiencing.  Additional X-rays in October 2001 
show early minimal degenerative arthritis of the right hand.

On VA examination in December 2004 the veteran gave a history 
of three separate injuries to his right upper extremity while 
he was in service.  The examiner noted the veteran was an 
extremity poor historian and that it was extraordinarily 
difficult to obtain information regarding his symptoms.  In 
the first injury the veteran reported that he fell off a 
bunker and rolled down a hill injuring his right shoulder.  
The right arm was adducted and diagnosed as having bruises.  
His second reported injury happened when he fell off of a 
truck and hurt his right hand.  X-rays were not taken but he 
was given pain medicine and a soft bandage.  He reported that 
later he was told that X-rays revealed an old fracture.  The 
third injury was to his right elbow, which happened, in an 
automobile accident.  He stated that his arm was cut and that 
he sustained a fracture.  He reported that X-rays at that 
time showed a broken bone but he was not given a cast.  

He complained that for the past 40 years he has had 
progressively worsening right upper extremity pain.  When 
pressed he indicated that his hand bothered him more than his 
arm.  He reported receiving occasional physical therapy for 
his hand and arm but was not specific as to when or where.  
He also stated that he was an inpatient for 3 months in a 
pian clinic for his back and hand.  He was treated with a 
TENS unit, medicine and attended pain management classes.  
His current complaints were of constant pain in the entire 
arm, mainly in the deltoid of the shoulder, pain in his elbow 
on exertion.  He also complained of tingling and numbness in 
all of his digits.  He reported that he had seen several 
orthopedic surgeons, but this was not confirmed in the 
records.  

The examiner then reviewed the veteran's medical history 
inservice noting that in May 1963 the veteran fell off a 
truck and injured his right hand.  He had a laceration and 
some swelling over the third and fourth metacarpals.  In July 
1963, he was involved in an automobile accident and had a 
contusion of the right forearm.  He also was seen in 1964 
after falling on his right elbow.  He had some pain and the 
clinical impression was contusion.  

Examination of the bilateral upper extremities revealed no 
evidence of atrophy of the shoulders, proximal upper arms, 
forearms or hands.  Radiographs of the right humerus and 
shoulder revealed no evidence of degenerative arthritis or 
rotator cuff arthropathy.  Radiographs of the elbow were 
essentially normal and there actually was not much evidence 
of his old radial head fracture.  Radiographs of the hand 
revealed radiocarpal arthritis as well as some sclerosis of 
his metacarpal joints, but no evidence of traumatic injury, 
including fracture, although it was questionable whether he 
had a boxer's fracture of the right fifth metacarpal or not.  

The examiner noted that the veteran's history was very 
inconsistent and his examination was somewhat hysterical.  
The records about his injuries did not correspond well with 
the veteran's account of what happened not did they support 
the extent of the symptoms that he experienced.  Although he 
may have some component of impingement or rotator cuff 
tendonitis of the right shoulder, it was less likely than not 
that this was related to any of those prior injuries.  The 
examiner could not find any evidence in the chart that would 
support the kind of pain that the veteran reported in his 
elbow.  The objective examination did not support residual 
arthritis or malfunction secondary to what sounded like a 
reported nondisplaced radial head fracture.  Additionally, 
there was no obvious dysfunction in the hand secondary to a 
history of possible metacarpal injury, which was not even 
evident on radiograph.  The examiner concluded that it was 
not likely that the veteran's multiple upper extremity 
symptoms were related to his 3 ill-defined reports of injury.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since November 1991, 
according to SSA criteria.  The primary diagnosis was 
cervical spine stenosis.  Medical records accompany the 
disability determination and consist primarily of reports 
from non-VA medical sources.  The records concerning the 
right upper extremity are duplicates of reports previously 
submitted.

Analysis

Service medical records fail to reveal any significant injury 
to the right upper extremity other than the three injuries 
documented during service.  Prior to separation in 1964, 
clinical evaluation of the veteran's upper extremities was 
normal.  As such, the service medical records do not 
affirmatively establish that a chronic disability involving 
the right upper extremity had its onset during military 
service.  The injuries were apparently acute and transitory 
in nature and resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
months of service, including at separation.  

The claims folder is devoid of any post service treatment 
records or other medical documents pertaining to his claimed 
right upper extremity disability for many years following his 
separation from service.  The earliest notation in the 
medical records of a diagnosis of current disability was in 
1993.  This leaves a significant gap between service 
discharge in 1964 and the initial confirmation of any 
disability with no clinical support for acute or inferred 
manifestations or continued symptoms.  Moreover, the VA 
examiner in 2004 specifically concluded that the veteran's 
military service did not play a role in the development of 
any current disability involving the right upper extremity.  

The Board has also reviewed the 1993 and 2001 medical 
opinions from the veteran's private physicians that 
disabilities involving his right upper extremity were related 
to the injuries that he sustained during service.  However, 
in assigning less probative value to these reports, the Board 
notes that the opinions were conclusory, and the medical 
basis for reaching the conclusions was based on the veteran's 
history.  There is no indication that either physician 
reviewed the veteran's medical history, as found in the 
claims file, in formulating their opinion.  These particular 
medical opinions, in context, are merely the recordation of 
the history as related by the veteran, and do not represent a 
medical conclusion or opinion by the authors.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, to the extent that 
these clinical records based findings on a recitation by the 
veteran of his own medical history, the information is not 
probative evidence as to whether any disability involving the 
right upper extremity is related to service.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that a right 
upper extremity disability was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski , 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  

The veteran has essentially asserted that his prior injuries 
in service involved fractures to the right hand and elbow as 
opposed to bruises/contusions.  However, to the extent that 
this contention describes the severity of the veteran's 
inservice injuries, it is contradicted by the contemporaneous 
medical reports.  The Board notes that there was trauma to 
the right upper extremity on three separate occasions in the 
1960s, but not of the type or severity alleged by the 
veteran.  The service medical records note no complaints of 
any of the symptoms that the veteran now reports or any 
description of the type of serious injury that the veteran 
now details.  The Board finds that the objective 
contemporaneous medical records are more probative to the 
question of the severity of the injury in question than the 
veteran's inconsistent history reported many years after the 
injury.  In this respect the Board is not finding or implying 
that the veteran is deliberately or consciously 
misrepresenting his medical history.  Rather, the Board 
simply concludes that the contemporaneous service medical 
records are far more reliable as to events inservice than is 
remote memory.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for right arm injury 
(recharacterized as injury residuals to the right upper 
extremity, claimed as right elbow injury, right forearm 
laceration and right hand fracture) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


